Citation Nr: 1022635	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-04 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a residual scar of an incisional hernia repair with repeated 
methicillin resistant Staphylococcus aureus (MRSA) infection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to January 
1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In his February 2009 substantive appeal, the Veteran 
requested a Travel Board hearing in connection with the 
current claim.  The Veteran cancelled the hearing in June 
2010 and has made no attempt to reschedule the hearing.  
Thus, the Board finds the request for a hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

The issue of entitlement to an increased initial rating for 
the Veteran's residual abscess and MRSA infection of an 
incisional hernia repair has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's residual scar of an incisional hernia repair 
with repeated MRSA infection is superficial and manifested by 
tenderness and occasional drainage; it is not deep, has not 
resulted in limitation of motion, does not affect 20 to 40 
percent of the entire body or exposed areas, and has not 
required systemic therapy with immunosuppressive drugs for a 
period of six weeks or more.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a residual scar of an incisional hernia repair with 
repeated MRSA infection have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.118, 
Diagnostic Codes 7801-06, 7820 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a residual scar of an incisional hernia repair with 
repeated MRSA infections was granted in the March 2008 rating 
decision on appeal.  An initial 10 percent evaluation was 
assigned effective December 5, 2007.  In an April 2010 rating 
decision, the RO found that the assignment of a December 5, 
2007, effective date for the grant of compensation in the 
March 2008 rating decision constituted clear and unmistakable 
error (CUE), and assigned a new effective date of April 9, 
2007.  The April 2010 rating decision also found that 
entitlement to compensation under 38 U.S.C.A. § 1151 was 
warranted for other residuals of the incisional hernia 
repair, including an abscess and MRSA infection, and assigned 
a temporary total rating from April 9, 2007, to December 1, 
2007, with a noncompensable rating assigned thereafter.  The 
Veteran contends that an increased rating is warranted for 
his residual scar.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

The criteria for rating scars were revised, effective October 
23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified 
at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009)).  
However, because the Veteran's claim was pending before 
October, 28, 2008, his claim will only be evaluated under the 
rating criteria made effective from August 30, 2002.  See id.  

The Veteran's disability is currently rated under Diagnostic 
Code 7803 which provides a maximum 10 percent rating for 
superficial unstable scars.  A 10 percent evaluation is also 
the maximum allowable rating for scars under Diagnostic Codes 
7802 (scars, other than the head, face, or neck, that are 
superficial or that do not cause limited motion) and 7804 
(superficial scars that are painful on examination).  
38 C.F.R. § 4.118, Diagnostic Codes 7802-04 (2007).  
Therefore, increased ratings are not warranted under these 
Diagnostic Codes.

While evaluations in excess of 10 percent are possible under 
Diagnostic Codes 7801 and 7805, the evidence does not 
establish that the Veteran's scar is deep, exceeds 12 square 
inches (77 square centimeters (cm)), or has resulted in 
limitation of motion.  Upon VA examination in March 2009 the 
Veteran's scar measured 30 cm long and 2 cm wide.  The 
examiner also specifically described the scar as superficial 
with no associated limitation of motion or limitation of 
function.  Increased ratings are therefore not warranted 
under Diagnostic Codes 7801 and 7805.  

The Board has also considered whether the Veteran's 
disability is more properly rated as a skin infection due to 
repeated MRSA outbreaks.  Diagnostic Code 7820 provides that 
skin infections not listed elsewhere in the Rating Schedule, 
including bacterial, fungal, and viral infections, are rated 
under Diagnostic Codes 7801-05 or as dermatitis under 
Diagnostic Code 7806, depending on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7820.

As noted above, an increased rating is not warranted for the 
Veteran's disability under the schedular criteria pertaining 
to scars.  With respect to Diagnostic Code 7806 and 
dermatitis a 30 percent rating is warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7820.

There is no indication that the Veteran's scar and recurrent 
MRSA infections have affected 20 to 40 percent of his entire 
body or exposed areas at anytime during the claims period.  
In addition, although the Veteran was treated several times 
in the Emergency Room (ER) of the Salem VA Medical Center 
(VAMC) in the months following the April 2007 hernia repair, 
his symptoms at the time consisted of recurring drainage from 
the scar site.  Although he was treated with antibiotics in 
August and September 2007, the record does not establish that 
this course of treatment with immunosuppressive drugs lasted 
for six weeks or more.  

Finally, the March 2009 VA examiner did not note the presence 
of any skin infections upon examination, and VA treatment 
records do not document any treatment for skin problems after 
November 2007 when the Veteran's surgical site was noted to 
be healing.  Therefore, the Board cannot conclude that the 
Veteran's residual scar with repeated MRSA infections has 
most nearly approximated the criteria associated with a 30 
percent rating under Diagnostic Code 7820 and 7806.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Extraschedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a Veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's residual scar is 
manifested by symptoms such as tenderness and occasional 
drainage.  These manifestations are contemplated in the 
rating criteria.  The rating criteria are therefore adequate 
to evaluate the Veteran's disability and referral for 
consideration of extraschedular rating is not warranted.

Occupational Impairment

The Court has recently held that a request for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a Veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.
In this case, the record is negative for evidence that the 
Veteran is unemployable due to his residual scar and MRSA 
infections.  Therefore, remand or referral of a claim for 
TDIU is not necessary as there is no evidence of 
unemployability due to the service-connected condition.


Duties to Notify and Assist

This appeal arises from disagreement with the initial 
evaluation following the grant of benefits under 38 U.S.C.A. 
§ 1151.  Compensation under this provision is awarded in the 
same manner as if the disability was service-connected.  Id.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has 
obtained records of treatment reported by the Veteran, 
including records of VA treatment.  Additionally, the Veteran 
was provided a proper VA examination in response to his claim 
for an increased rating.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a residual scar of an incisional hernia repair with repeated 
MRSA infection is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


